Exhibit 10(bb)










TENET
FOURTH AMENDED AND RESTATED
EXECUTIVE SEVERANCE PLAN


As Amended and Restated Effective August 8, 2018













--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED
EXECUTIVE SEVERANCE PLAN
TABLE OF CONTENTS
 
 
Page


ARTICLE I PREAMBLE AND PURPOSE
1


1.1
Preamble
1


1.2
Purpose
2


ARTICLE II DEFINITIONS AND CONSTRUCTION
3


2.1
Definitions
3


2.2
Construction
16


2.3
409A Compliance
16


ARTICLE III SEVERANCE BENEFITS
17


3.1
Severance Benefits Not Related to a Change of Control
17


3.2
Severance Benefits on and after a Change of Control
20


3.3
Termination Distributions to Key Employees
24


3.4
Distributions on Account of Death of the Covered Executive During the Severance
Period
25


3.5
Section 409A Gross-Up Payment
25


3.6
Alternate Plan Terms
26


3.7
Conditions to Payment of Severance Benefits
26


3.8
Impact of Reemployment on Benefits
28


ARTICLE IV ADMINISTRATION
29


4.1
The RPAC
29


4.2
Powers of RPAC
29


4.3
Appointment of Plan Administrator
29


4.4
Duties of Plan Administrator
29


4.5
Indemnification of RPAC and Plan Administrator
31


4.6
Claims for Benefits
31


4.7
Arbitration
32


4.8
Receipt and Release of Necessary Information
33


4.9
Overpayment and Underpayment of Benefits
33


ARTICLE V OTHER BENEFIT PLANS OF THE COMPANY
34


5.1
Other Plans
34


5.2
Controlling Document
34


ARTICLE VI AMENDMENT AND TERMINATION OF THE ESP
35


6.1
Continuation
35


6.2
Amendment of ESP
35


6.3
Termination of ESP
35


6.4
Termination of Affiliate's Participation
35


ARTICLE VII MISCELLANEOUS
36


7.1
No Reduction of Employer Rights
36


7.2
Successor to the Company
36


7.3
Provisions Binding
36


APPENDIX AESP AGREEMENTS
A-1





(i)

--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED
EXECUTIVE SEVERANCE PLAN
ARTICLE I
PREAMBLE AND PURPOSE



1.1    Preamble. In January 2003, Tenet Healthcare Corporation (the "Company")
adopted the Tenet Executive Severance Protection Plan (the "TESPP") to provide
Covered Executives of the Company and its affiliates with certain cash severance
payments and/or other benefits in the event of a termination of the executive's
employment as a result of a "qualifying termination," as defined in the TESPP,
or under certain other circumstances following a "change of control," as defined
in the TESPP. Effective May 11, 2006, the Company amended and restated the TESPP
to:
(a)
expand the classification of employees eligible to participate in such plan;

(b)
modify (and in the case of a change of control expand) the severance payments
and other benefits payable under such plan on account of a qualifying
termination;

(c)
amend, restate and replace the associated individual TESPP agreements, the
change of control agreements, and the severance provisions of any employment
agreements that cover eligible executives with a severance plan agreement, a
copy of which was attached to as such amended and restated plan as Appendix B,

(d)
revise the definition of change of control;

(e)
modify the administration and claims review procedures under the plan;

(f)
comply with the requirements of section 409A of the Internal Revenue Code of
1986, as amended (the "Code"); and

(g)
change the name of the plan to the "Tenet Executive Severance Plan" (the "ESP").

The Company intended that the ESP and Tenet Executive Severance Plan Agreement
attached thereto as Appendix A serve as an amendment and restatement of the
TESPP, the associated individual TESPP agreements, the change of control
agreements and the severance provisions of any employment agreement that covers
an eligible executive, as applicable, to comply with the requirements of section
409A of the Code, effective as of January 1, 2005, or, in the case of an
individual TESPP agreement, change of control agreement or employment agreement,
the effective date of such agreement, if later. To the extent that an executive
did not elect to participate in this ESP, such executive's TESPP agreement,
change of control agreement or employment agreement, as applicable, remained in
effect and was amended to comply with the provisions of section 409A of the
Code.
Effective December 31, 2008, the Company amended and restated the ESP effective
to comply with final regulations issued under section 409A of the Code. The
Company again amended and restated the ESP effective May 9, 2012 to, among other
things, revise certain definitions and modify the benefits provided.


Tenet Executive Severance Plan

--------------------------------------------------------------------------------





The Company subsequently amended and restated the ESP effective November 6, 2013
to delegate to the Senior Vice President, Human Resources and the Plan
Administrator the authority to determine the employees eligible to participate
in the ESP and the level of severance benefits each employee will receive. This
amended and restated ESP was known as the Tenet Third Amended and Restated
Executive Severance Plan.
By this instrument, the Company amends and restates the ESP effective August 8,
2018 (the “Effective Date”), to clarify the manner in which severance pay will
be determined for employees who become eligible (or re-eligible) to participate
in the ESP on and after the execution date of this amended and restated ESP and
make certain administrative clarifications. This amended and restated ESP will
be known as the Tenet Fourth Amended and Restated Executive Severance Plan.
The Company may adopt one or more domestic trusts to serve as a possible source
of funds for the payment of benefits under the ESP.

1.2    Purpose. Through the ESP, the Company intends to permit the deferral of
compensation and to provide additional benefits to a select group of management
or highly compensated employees of the Company and its affiliates. Accordingly,
it is intended that the ESP will not constitute a "qualified plan" subject to
the limitations of section 401(a) of the Code, nor will it constitute a "funded
plan," for purposes of such requirements. It also is intended that the ESP will
qualify as a "pension plan" within the meaning of section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA") that is exempt from
the participation and vesting requirements of Part 2 of Title I of ERISA, the
funding requirements of Part 3 of Title I of ERISA, and the fiduciary
requirements of Part 4 of Title I of ERISA by reason of the exclusions afforded
plans that are unfunded and maintained by an employer primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees.


 

End of Article I






Tenet Executive Severance Plan
2

--------------------------------------------------------------------------------






ARTICLE II
DEFINITIONS AND CONSTRUCTION



2.1
Definitions. When a word or phrase appears in this ESP with the initial letter
capitalized, and the word or phrase does not commence a sentence, the word or
phrase will generally be a term defined in this Section 2.1. The following words
and phrases with the initial letter capitalized will have the meaning set forth
in this Section 2.1, unless a different meaning is required by the context in
which the word or phrase is used.

(a)
"Affiliate" means a corporation that is a member of a controlled group of
corporations (as defined in section 414(b) of the Code) that includes the
Company, any trade or business (whether or not incorporated) that is in common
control (as defined in section 414(c) of the Code) with the Company, or any
entity that is a member of the same affiliated service group (as defined in
section 414(m) of the Code) as the Company.

(b)
"AIP" means the Company's Annual Incentive Plan, as the same may be amended,
restated, modified, renewed or replaced from time to time.

(c)
"Average Bonus" means the average bonus percent applicable to the Covered
Executive under the AIP for three years (or actual period of employment, if
less) preceding the year of his Qualifying Termination (subject to a fifty
percent (50%) minimum) multiplied by his Base Salary at the time of a Qualifying
Termination.

(d)
"Base Salary" means the Covered Executive's annual gross rate of pay including
amounts reduced from the Employee's compensation and contributed on the
Employee's behalf as deferrals under any qualified or non-qualified employee
benefit plans sponsored by the Employer in effect immediately before a
Qualifying Termination. Base Salary excludes bonuses, hardship withdrawal
allowances, Annual Incentive Plan Awards, housing allowances, relocation
payments, deemed income, income payable under the SIP or other stock incentive
plans, Christmas gifts, insurance premiums and other imputed income, pensions,
and retirement benefits.

(e)
"Board" means the Board of Directors of the Company.

(f)
"Bonus" means the amount payable to a Covered Executive, if any, under the AIP.

(g)
"Cause" means

(i)
when used in connection with a Qualifying Termination triggering benefits
pursuant to Section 3.1, a Covered Executive's:

(A)
dishonesty,

(B)
fraud,

(C)
willful misconduct,



Tenet Executive Severance Plan
3

--------------------------------------------------------------------------------





(D)
breach of fiduciary duty,

(E)
conflict of interest,

(F)
commission of a felony,

(G)
material failure or refusal to perform his job duties in accordance with Company
policies,

(H)
a material violation of Company policy that causes harm to the Company or an
Affiliate, or

(I)
other wrongful conduct of a similar nature and degree.

A failure to meet or achieve business objectives, as defined by the Company,
will not be considered Cause so long as the Covered Executive has devoted his
best efforts and attention to the achievement of those objectives.
(ii)
when used in connection with a Qualifying Termination triggering benefits
pursuant to Section 3.2:

(A)
any intentional act or misconduct materially injurious to the Company or any
Affiliate, financial or otherwise, but not limited to, misappropriation or
fraud, embezzlement or conversion by the Covered Executive of the Company’s or
any Affiliate’s property in connection with the Covered Executive’s employment
with the Company or an Affiliate,

(B)
Any willful act or omission constituting a material breach by the Covered
Executive of a fiduciary duty,

(C)
A final, non-appealable order in a proceeding before a court of competent
jurisdiction or a final order in an administrative proceeding finding that the
Covered Executive committed any willful misconduct or criminal activity
(excluding minor traffic violations or other minor offenses), which commission
is materially inimical to the interests of the Company or any Affiliate, whether
for his personal benefit or in connection with his duties for the Company or an
Affiliate,

(D)
The conviction (or plea of no contest) of the Covered Executive for any felony,

(E)
Material failure or refusal to perform his job duties in accordance with Company
policies (other than resulting from the Covered Executive’s disability as
defined by Company policies), or

(F)
A material violation of Company policy that causes material harm to the Company
or an Affiliate.



Tenet Executive Severance Plan
4

--------------------------------------------------------------------------------





A failure to meet or achieve business objectives, as defined by the Company,
will not be considered Cause so long as the Covered Executive has devoted his
reasonable efforts and attention to the achievement of those objectives. For
purposes of this Section, no act or failure to act on the part of the Covered
Executive shall be deemed "willful", "intentional" or "knowing" if it was
undertaken in reasonable reliance on the advice of counsel or at the instruction
of the Company, including but not limited to the Board, a committee of the Board
or the Chief Executive Officer ("CEO") of the Company, or was due primarily to
an error in judgment or negligence, but shall be deemed "willful", "intentional"
or "knowing" only if done or omitted to be done by the Covered Executive not in
good faith and without reasonable belief that the Covered Executive’s action or
omission was in the best interest of the Company.
(iii)
A Covered Executive will not be deemed to have been terminated for Cause, under
either this Section 2.1(g)(i) or 2.1(g)(ii) above, as applicable, unless and
until there has been delivered to the Covered Executive written notice that the
Covered Executive has engaged in conduct constituting Cause. The determination
of Cause will be made by the Human Resources Committee with respect to any
Covered Executive who is employed as the CEO, by the CEO (or an individual
acting in such capacity or possessing such authority on an interim basis) with
respect to any other Covered Executive except a Hospital Chief Executive Officer
("Hospital CEO") and by the Chief Operating Officer of the Company (the "COO")
with respect to any Covered Executive who is employed as a Hospital CEO. A
Covered Executive who receives written notice that he has engaged in conduct
constituting Cause, will be given the opportunity to be heard (either in person
or in writing as mutually agreed to by the Covered Executive and the Human
Resources Committee, CEO or COO, as applicable) for the purpose of considering
whether Cause exists. If it is determined either at or following such hearing
that Cause exists, the Covered Executive will be notified in writing of such
determination within five (5) business days. If the Covered Executive disagrees
with such determination, the Covered Executive may file a claim contesting such
determination pursuant to Article IV within thirty (30) days after his receipt
of such written determination finding that Cause exists.

(h)
"Change of Control" means the occurrence of one of the following:

(i)
A "change in the ownership of the Company" which will occur on the date that any
one person, or more than one person acting as a group within the meaning of
Section 409A of the Code, acquires, directly or indirectly, whether in a single
transaction or series of related transactions, ownership of stock in the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company ("Ownership Control"). However, if any one person or more
than one person acting as a group, has previously acquired ownership of more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Company, the acquisition of additional stock by the same person
or persons will not be



Tenet Executive Severance Plan
5

--------------------------------------------------------------------------------





considered a "change in the ownership of the Company" (or to cause a "change in
the effective control of the Company" within the meaning of Section 2.1(h)(ii)
below). Further, an increase in the effective percentage of stock owned by any
one person, or persons acting as a group, as a result of a transaction in which
the Company acquires its stock in exchange for cash or property will be treated
as an acquisition of stock for purposes of this paragraph; provided, that for
purposes of this Section 2.1(h)(i), the following acquisitions of Company stock
will not constitute a Change of Control:
(A)
any acquisition, whether in a single transaction or series of related
transactions, by any employee benefit plan (or related trust) sponsored or
maintained by the Company or an Affiliate which results in such employee benefit
plan obtaining "Ownership Control" of the Company or

(B)
any acquisition, whether in a single transaction or series of related
transactions, by the Company which results in the Company acquiring stock of the
Company representing "Ownership Control" or

(C)
any acquisition, whether in a single transaction or series of related
transactions, after which those persons who were owners of the Company’s stock
immediately before such transaction(s) own more than fifty percent (50%) of the
total fair market value or total voting power of the stock of the Company (or if
after the consummation of such transaction(s) the Company (or another entity
into which the Company is merged into or otherwise combined, such the Company
does not survive such transaction(s)) is a direct or indirect subsidiary of
another entity which itself is not a subsidiary of an entity, then the more than
fifty percent (50%) ownership test shall be applied to the voting securities of
such other entity) in substantially the same percentages as their respective
ownership of the Company immediately before such transaction(s).

This Section 2.1(h)(i) applies either when there is a transfer of the stock of
the Company (or issuance of stock) and stock in the Company remains outstanding
after the transaction or when there is a transfer of the stock of the Company
(including a merger or similar transaction) and stock in the Company does not
remain outstanding after the transaction.
(ii)
A "change in the effective control of the Company" which will occur on the date
that either (A) or (B) occurs:

(A)
any one person, or more than one person acting as a group within the meaning of
Section 409A of the Code, acquires (taking into consideration any prior
acquisitions during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons), directly or indirectly, ownership
of stock of the



Tenet Executive Severance Plan
6

--------------------------------------------------------------------------------





Company possessing thirty-five percent (35%) or more of the total voting power
of the stock of the Company (not considering stock owned by such person or group
before such twelve (12) month period) (i.e., such person or group must acquire
within a twelve (12) month period stock possessing at least thirty-five percent
(35%) of the total voting power of the stock of the Company) ("Effective
Control"), except for (i) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or an Affiliate which
results in such employee benefit plan obtaining "Effective Control" of the
Company or (ii) any acquisition by the Company. The occurrence of "Effective
Control" under this Section 2.1(h)(ii)(A) may be nullified by a vote of that
number of the members of the Board of Directors of the Company ("Board"), that
exceeds two-thirds (2/3) of the independent members of the Board, which vote
must occur before the time, if any, that a "change in the effective control of
the Company" has occurred under Section 2.1(h)(ii)(B) below. In the event of
such a supermajority vote, such transaction or series of related transactions
shall not be treated as an event constituting "Effective Control". For avoidance
of doubt, the ESP provides that in the event of the occurrence of the
acquisition of ownership of stock of the Company that reaches or exceeds the
thirty-five percent (35%) ownership threshold described above, if more than
two-thirds (2/3) of the independent members of the Board take action to resolve
that such an acquisition is not a "change in the effective control of the
Company" and a majority of the members of the Board have not been replaced as
provided under Section 2.1(h)(ii)(B) below, then such Board action shall be
final and no "Effective Control" shall be deemed to have occurred for any
purpose under the ESP.
(B)
a majority of the members of the Board are replaced during any twelve (12) month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of the appointment or election.

For purposes of a "change in the effective control of the Company," if any one
person, or more than one person acting as a group, is considered to effectively
control the Company within the meaning of this Section 2.1(h)(ii), the
acquisition of additional control of the Company by the same person or persons
is not considered a "change in the effective control of the Company," or to
cause a "change in the ownership of the Company" within the meaning of Section
2.1(h)(i) above.
(iii)
A sale, exchange, lease, disposition or other transfer of all or substantially
all of the assets of the Company.

(iv)
A liquidation or dissolution of the Company that is approved by a majority of
the Company's stockholders.



Tenet Executive Severance Plan
7

--------------------------------------------------------------------------------





For purposes of this Section 2.1(h), the provisions of section 318(a) of the
Code regarding the constructive ownership of stock will apply to determine stock
ownership; provided, that, stock underlying unvested options (including options
exercisable for stock that is not substantially vested) will not be treated as
owned by the individual who holds the option.
(i)
"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

(j)
"Code" means the Internal Revenue Code of 1986, as amended from time to time and
the regulations and rulings issued thereunder.

(k)
"Company" means Tenet Healthcare Corporation.

(l)
"Covered Executive" means any Employee who is designated as a Covered Executive
by the Senior Vice President, Human Resources or the Plan Administrator who
enters into an ESP Agreement or an Employee who satisfied the definition of
Covered Executive under the terms of a prior ESP document. To the extent
permitted by applicable law, an individual will cease to be a Covered Executive
as of the date he attains age sixty-five (65).

(m)
"DCP" means the Tenet 2001 Deferred Compensation Plan, the Tenet 2006 Deferred
Compensation Plan and any other deferred compensation plan maintained by the
Employer that covers Covered Executives.

(n)
"Effective Date" means August 8, 2018.

(o)
"Employee" means each select member of management or highly compensated employee
receiving remuneration, or who is entitled to remuneration, for services
rendered to the Employer, in the legal relationship of employer and employee.
The term "Employee" does not include a consultant, independent contractor or
leased employee even if such consultant, leased employee or independent
contractor is subsequently determined by the Employer, the Internal Revenue
Service, the Department of Labor or a court of competent jurisdiction to be a
common law employee of the Employer. Further, the term "Employee" does not
include a person who is receiving severance pay from the Employer.

(p)
"Employer" means the Company and each Affiliate that has adopted the ESP as a
participating employer. Unless provided otherwise by the Human Resources
Committee or the Board, all Affiliates will be participating employers in the
ESP. Each such Affiliate may evidence its adoption of the ESP either by a formal
action of its governing body or taking administrative actions with respect to
the ESP on behalf of its Covered Executives (e.g., communicating the terms of
the ESP, etc.). An entity will automatically cease to be a participating
employer as of the date such entity ceases to be an Affiliate.

(q)
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.



Tenet Executive Severance Plan
8

--------------------------------------------------------------------------------





(r)
"ESP" means the Tenet Executive Severance Plan as set forth herein and as the
same may be amended from time to time. The ESP was formerly known as the TESPP.

(s)
"ESP Agreement" means the written agreement between a Covered Executive and the
Plan Administrator, on behalf of the Employer substantially in the form attached
hereto in Appendix A. This form ESP Agreement may differ with respect to a
Covered Executive who was covered by the TESPP before May 11, 2006 or as
determined by the Senior Vice President, Human Resources and/or Plan
Administrator (or Human Resources Committee before the Effective Date), each in
its sole and absolute discretion as provided in Section 3.6. Each ESP Agreement
will form a part of the ESP with respect to the affected Covered Executive.

(t)
"Equity Plan" means any equity plan, agreement or arrangement maintained or
sponsored by the Employer other than the SIP (e.g., the 1999 broad-based stock
option plan and the 1995 stock incentive plan).

(u)
"Five Percent Owner" means any person who owns (or is considered as owning
within the meaning of section 318 of the Code as modified by section
416(i)(1)(B)(iii) of the Code) more than five percent (5%) of the outstanding
stock of the Company or an Affiliate or stock possessing more than five percent
(5%) of the total combined voting power of all stock of the Company or an
Affiliate. The rules of sections 414(b), (c) and (m) of the Code will not apply
for purposes of applying these ownership rules. Thus, this ownership test will
be applied separately with respect to the Company and each Affiliate.

(v)
"401(k) Plan" means the Tenet Healthcare Corporation 401(k) Retirement Savings
Plan or any other qualified retirement plan with a cash or deferred arrangement
that is maintained or sponsored by the Employer.

(w)
"409A Exempt Amount" means that portion of the distributions under the ESP to a
Covered Executive that does not exceed two (2) times the lesser of:

(i)
the sum of the Covered Executive's annualized compensation based upon the annual
rate of pay for services provided to the Employer for the taxable year of the
Covered Executive preceding the taxable year of the Covered Executive in which
he has a Qualifying Termination, provided that such termination constitutes a
"separation from service" with such Employer within the meaning of section 409A
of the Code (adjusted for any increase during that year that was expected to
continue indefinitely if the Covered Executive had not separated from service);
or

(ii)
the maximum amount that may be taken into account under a qualified plan
pursuant to section 401(a)(17) of the Code for the year in which the Covered
Executive has a Qualifying Termination, provided that such termination
constitutes a "separation from service" within the meaning of section 409A of
the Code.



Tenet Executive Severance Plan
9

--------------------------------------------------------------------------------





In the event that a Covered Executive is a Key Employee, no distributions in
excess of the 409A Exempt Amount will be made during the six (6) month period
following the date of the Covered Executive's Qualifying Termination.
(x)
"Good Reason" means:

(i)
In the case of a voluntary termination of employment by a Covered Executive
preceding or more than two (2) years following a Change of Control:

(A)
a material diminution in the Covered Executive's job authority, responsibilities
or duties;

(B)
a material diminution of the Covered Executive's Base Salary;

(C)
an involuntary and material change in the geographic location of the workplace
at which the Covered Executive must perform services; or

(D)
any other action or inaction that constitutes a material breach by the Employer
or a successor of the agreement under which the Covered Executive provides
services.

In the case of (B) above, such reduction will not constitute good reason if it
results from a general across-the-board reduction for executives at a similar
job level within the Employer.
(ii)
In the case of a voluntary termination of employment by a Covered Executive upon
or within two (2) years following a Change of Control:

(A)
a material downward change in job functions, duties, or responsibilities which
reduces the rank or position of the Covered Executive;

(B)
a reduction in the Covered Executive’s annual base salary;

(C)
a reduction in the aggregate value of the Covered Executive’s annual base salary
and annual incentive plan target bonus opportunity;

(D)
a material reduction in the Covered Executive’s retirement or supplemental
retirement benefits;

(E)
an involuntary and material change in the geographic location of the workplace
at which the Covered Executive must perform services; or

(F)
any other action or inaction that constitutes a material breach by the Employer
or a successor of the agreement under which the Covered Executive provides
services.



Tenet Executive Severance Plan
10

--------------------------------------------------------------------------------





During this period, no adverse change may be made to a Covered Executive’s (1)
Base Salary, (2) Base Salary and annual incentive plan target bonus opportunity
in the aggregate, or (3) retirement or supplemental retirement benefits.
For avoidance of doubt, if the Covered Executive holds the title of Chief
Executive Officer immediately before the occurrence of a Change of Control, in
the event of the occurrence of a Change of Control in which the Covered
Executive retains the same position with the Company, and any of the following
events occur on or within two (2) years after the date of the Change of Control,
such new role shall be treated as a "material downward change in job functions,
duties or responsibilities" within the meaning of Section 2.1(x)(ii)(A) above:
(1)
Covered Executive ceases to be a member of the Board (or if the Company becomes
directly or indirectly controlled by Parent, Covered Executive does not become a
member of the Board of Directors of Parent);

(2)
the Company either (A) ceases to have a class of equity securities that is
actively traded on a national securities exchange or comparable public
securities market or (B) becomes directly or indirectly controlled by Parent and
the Covered Executive does not serve as the Chief Executive Officer of Parent;
or

(3)
Covered Executive is directed by the Board (or by Parent, if the Company becomes
directly or indirectly controlled by Parent) to engage in an act or omission,
which if performed would provide the Company with a basis for terminating
Covered Executive for Cause.

(iii)
If the Covered Executive believes that an event constituting Good Reason has
occurred, in accordance with this Section 2.1(x)(i) or Section 2.1(x)(ii) above,
as applicable, the Covered Executive must notify the Plan Administrator of that
belief within ninety (90) days of the occurrence of the Good Reason event, which
notice will set forth the basis for that belief. The Plan Administrator will
have thirty (30) days after receipt of such notice (the "Determination Period")
in which to either rectify such event, determine that an event constituting Good
Reason does not exist, or determine that an event constituting Good Reason
exists. If the Plan Administrator does not take any of such actions within the
Determination Period, the Covered Executive may terminate his employment with
the Employer for Good Reason immediately at the end of the Determination Period
by giving written notice to the Employer within ninety (90) days after the end
of the Determination Period, which termination will be a Qualifying Termination
effective on the date that such notice is received by the Employer, provided
that such date constitutes the Covered Executive's "separation from service"
within the meaning of section 409A of the Code. If the Plan Administrator



Tenet Executive Severance Plan
11

--------------------------------------------------------------------------------





determines that Good Reason does not exist, then (A) the Covered Executive will
not be entitled to rely on or assert such event as constituting Good Reason, and
(B) the Covered Executive may file a claim pursuant to Article IV within thirty
(30) days after the Covered Executive's receipt or written notice of the Plan
Administrator's determination. A termination of employment for Good Reason will
be treated as an involuntary termination for purposes of the ESP.
(y)
"Human Resources Committee" means the Human Resources Committee of the Board,
which has the authority to amend and terminate the ESP as provided in Article
VI.

(z)
"Key Employee" means any employee or former employee of the Employer (including
any deceased employee) who at any time during the Plan Year was:

(i)
an officer of the Company or an Affiliate having compensation of greater than
one hundred thirty thousand dollars ($130,000) (as adjusted under section
416(i)(1) of the Code for Plan Years beginning after December 31, 2002) (such
limit is one hundred seventy five thousand dollars ($175,000) for 2018);

(ii)
a Five Percent Owner; or

(iii)
a One Percent Owner having compensation within the meaning of section 415(c) of
the Code of more than one hundred fifty thousand dollars ($150,000).

For purposes of the preceding paragraphs, the Company has elected to determine
the compensation of an officer or One Percent Owner in accordance with section
1.415(c)-2(d)(4) of the Treasury Regulations (i.e., W-2 wages plus amounts that
would be includible in wages except for an election under section 125(a) of the
Code (regarding cafeteria plan elections) under section 132(f) of the Code
(regarding qualified transportation fringe benefits) or section 402(e)(3) of the
Code (regarding section 401(k) plan deferrals)) without regard to the special
timing rules and special rules set forth, respectively, in sections
1.415(c)-2(e) and 2(g) of the Treasury Regulations.
The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date). Employees
that are Key Employees during such twelve (12) month period will be treated as
Key Employees for the twelve (12) month period beginning on the first day of the
fourth month following the end of the twelve (12) month period (i.e., since the
identification date is December 31, then the twelve (12) month period to which
it applies begins on the next following April 1).
The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder. For purposes of determining whether an employee or former employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company and each
Affiliate will be treated as a separate employer (i.e., the controlled group
rules of sections 414(b),


Tenet Executive Severance Plan
12

--------------------------------------------------------------------------------





(c), (m) and (o) of the Code will not apply). Conversely, for purposes of
determining whether the one hundred thirty thousand dollar ($130,000) adjusted
limit on compensation is met under the officer test described in Section
2.1(z)(i), compensation from the Company and all Affiliates will be taken into
account (i.e., the controlled group rules of sections 414(b), (c), (m) and (o)
of the Code will apply). Further, in determining who is an officer under the
officer test described in Section 2.1(z)(i), no more than fifty (50) employees
of the Company or its Affiliates (i.e., the controlled group rules of sections
414(b), (c), (m) and (o) of the Code will apply) will be treated as officers. If
the number of officers exceeds fifty (50), the determination of which employees
or former Employees are officers will be determined based on who had the largest
annual compensation from the Company and Affiliates for the Plan Year.
(aa)
"One Percent Owner" means any person who would be described as a Five Percent
Owner in Section 2.1(u) if "one percent (1%)" were substituted for "five percent
(5%)" each place where it appears therein.

(bb)
"Parent" means an entity that controls another entity directly, or indirectly
through one or more intermediaries, and that itself is not a Subsidiary.

(cc)
"Plan Administrator" means the individual or committee appointed by the RPAC to
handle the day-to-day administration of the ESP. If the RPAC does not appoint an
individual or committee to serve as the Plan Administrator, the RPAC will be the
Plan Administrator.

(dd)
"Plan Year" means the fiscal year of the ESP, which will commence on January 1
each year and end on December 31 of such year.

(ee)
"Potential Change of Control" means the earliest to occur of:

(i)
the Company enters into an agreement the consummation of which, or the approval
by the stockholders of which, would constitute a Change of Control;

(ii)
proxies for the election of members of the Board are solicited by any person
other than the Company;

(iii)
any person publicly announces an intention to take or to consider taking actions
which, if consummated would constitute a Change of Control; or

(iv)
any other event occurs which is deemed to be a potential change of control by
the Board and the Board adopts a resolution to the effect that a Potential
Change of Control has occurred.

(ff)
"Protection Period" means the period beginning on the date that is six (6)
months before the occurrence of a Change of Control and ending twenty-four (24)
months after the occurrence of a Change of Control.

(gg)
"Qualifying Termination" means the Covered Executive's "separation from service"
(within the meaning of section 409A of the Code) by reason of:



Tenet Executive Severance Plan
13

--------------------------------------------------------------------------------





(i)
the involuntary termination of a Covered Executive's employment by the Employer
without Cause, or

(ii)
the Covered Executive's resignation from the employment of the Employer for Good
Reason;

provided, however, that a Qualifying Termination will not occur by reason of the
divestiture of an Affiliate with respect to a Covered Executive employed by such
Affiliate who is offered a comparable position with the purchaser and either
declines or accepts such position as provided in Section 6.4.
(hh)
"Reimbursement Period" means the period of time commencing as of the date of the
Covered Executive’s Qualifying Termination and ending as of the close of the
second taxable year of the Covered Executive that follows the taxable year in
which such Qualifying Termination occurred.

(ii)
"RPAC" means the Retirement Plans Administration Committee of the Company
established by the Human Resources Committee and whose members have been
appointed by the Human Resources Committee or a delegate thereof. The RPAC will
have the responsibility to administer the ESP and make final determinations
regarding claims for benefits, as described in Article IV.

(jj)
"SERP" means the Tenet Healthcare Corporation Supplemental Executive Retirement
Plan or any other supplemental executive retirement plan maintained by the
Employer in which Covered Executives participate.

(kk)
"Severance Pay" means, except as provided otherwise in the Covered Executive’s
ESP Agreement, as follows:

(i)
For Covered Executives who entered into an ESP Agreement prior to the execution
date for the Tenet Fourth Amended and Restated Executive Severance Plan, the sum
of the Covered Executive's Base Salary and Target Bonus as of the date of a
Qualifying Termination, and

(ii)
For Covered Executives who entered into an ESP Agreement on or after the
execution date for the Tenet Fourth Amended and Restated Executive Severance
Plan, the sum of the Covered Executive's Base Salary and Average Bonus as of the
date of a Qualifying Termination.

(ll)
"Severance Period" means

(i)
Pre-November 6, 2013 Covered Executives. For a Covered Executive who entered
into an ESP Agreement before the execution date of the Tenet Third Amended and
Restated Executive Severance Plan and except as provided otherwise in the
Covered Executive's ESP Agreement or offer letter:

(A)
the period specified in Section 3.1(a) of the Tenet Second Amended and Restated
Executive Severance Plan with respect to Severance Pay payable on account of a
Qualifying Termination not related to a Change of Control as set forth below,
and



Tenet Executive Severance Plan
14

--------------------------------------------------------------------------------





Covered Executive
Severance Period
Tenet CEO
Three (3) years
COO and CFO
Two and one-half (2.5) years
SVPs and EVPs
One and one-half (1.5) years
VPs and Hospital CEOs
One (1) year



(B)
the period specified in Section 3.2(a) of the Tenet Second Amended and Restated
Executive Severance Plan on account of a Qualifying Termination in connection
with a Change of Control as set forth below:

Covered Executive
Severance Period
Tenet CEO
Three (3) years
COO and CFO
Three (3) years
SVPs and EVPs
Two (2) years
VPs and Hospital CEOs
One and one-half (1.5) years



(ii)
Post-November 6, 2013 and Vanguard Covered Executives. For a Covered Executive
who entered into an ESP Agreement on and after the execution date for the Tenet
Third Amended and Restated Executive Severance Plan, and for a Covered Executive
employed by Vanguard Health System Inc. or its Controlled Group Members
regardless of when first employed, the periods specified in the Covered
Executive’s ESP Agreement or if no such periods are specified the periods
specified in Section 2.1(ll)(i)(A) and Section 2.1(ll)(B) above, as applicable,
based on the position of the Covered Executive as determined by the Plan
Administrator or Senior Vice President, Human Resources. As required by section
409A of the Code, any Severance Period specified in the Covered Executive’s ESP
Agreement will be the same for a Qualifying Termination occurring outside of the
Protection Period and a Qualifying Termination occurring during that portion of
the Protection Period that precedes a Change of Control described in Section
2.1(h)(iv). A different Severance Period may apply for a Qualifying Termination
that occurs at any time during the Protection Period with respect a Change of
Control described in Section 2.1(h)(i), Section 2.1(h)(ii) or Section
2.1(h)(iii) or during that portion of the Protection Period that occurs on or
after a Change of Control described in Section 2.1(h)(iv).

(mm)
"SIP" means the Third Amended and Restated Tenet Healthcare Corporation 2001
Stock Incentive Plan or the Tenet Healthcare 2008 Stock Incentive Plan or any
successor to such plans.

(nn)
"Subsidiary" means an entity controlled by another entity directly, or
indirectly through one or more intermediaries.

(oo)
"Target Bonus" means the target bonus percent applicable to the Covered
Executive under the AIP multiplied by his Base Salary at the time of a
Qualifying Termination. For example, if the Covered Executive earns one hundred
and fifty



Tenet Executive Severance Plan
15

--------------------------------------------------------------------------------





thousand dollars ($150,000) and has a target bonus percent of fifty percent
(50%), his Target Bonus equals seventy-five thousand dollars ($75,000).
(pp)
"TESPP" means the ESP in effect immediately before May 11, 2006.


2.2    Construction. If any provision of the ESP is determined to be for any
reason invalid or unenforceable, the remaining provisions of the ESP will
continue in full force and effect. All of the provisions of the ESP will be
construed and enforced in accordance with the laws of the State of Texas and
will be administered according to the laws of such state, except as otherwise
required by ERISA, the Code or other applicable federal law. When delivery to
the RPAC, Plan Administrator or the Covered Executive is required under this
ESP, such delivery requirement will be satisfied by delivery to a person or
persons designated by the RPAC, Plan Administrator or the Covered Executive, as
applicable. Delivery will be deemed to have occurred only when the form or other
communication is actually received. Headings and subheadings are for the purpose
of reference only and are not to be considered in the construction of the ESP.
The pronouns "he," "him" and "his" used in the ESP will also refer to similar
pronouns of the female gender unless otherwise qualified by the context.

2.3    409A Compliance. The ESP is intended to comply with the requirements of
section 409A of the Code. The provisions of the ESP will be construed and
administered in a manner that enables the ESP to comply with the provisions of
section 409A of the Code.
 

End of Article II




Tenet Executive Severance Plan
16

--------------------------------------------------------------------------------






ARTICLE III
SEVERANCE BENEFITS



3.1    Severance Benefits Not Related to a Change of Control. Except as provided
otherwise in a Covered Executive's ESP Agreement, a Covered Executive who incurs
a Qualifying Termination occurring outside of the Protection Period, subject to
the limitations contained in the ESP, will receive the following severance
benefits.
(a)
Severance Period. The Covered Executive will be entitled to the payment of
Severance Pay over the Severance Period as specified in Section 2.1(ll)(i)(A) or
(ii), as applicable.

Such Severance Pay will be paid on a bi-weekly basis commencing as of the date
of the Qualifying Termination pursuant to the Employer's ordinary payroll
schedule for the duration of the Severance Period, subject to the six (6) month
delay applicable to Key Employees described in Section 3.3 (i.e., the payment of
Severance Pay in excess of the 409A Exempt Amount that would otherwise be
payable to a Key Employee during the six (6) month period following the
Qualifying Termination will be delayed). All distributions from the ESP will be
taxable as ordinary income when received and subject to appropriate withholding
of income taxes and reported on Form W-2. Except as otherwise provided herein, a
Covered Executive who incurs a Qualifying Termination will have formally
terminated his employment relationship with the Employer as of the date of such
Qualifying Termination and will not be deemed to be an Employee at any time
during the Severance Period or thereafter.
(b)
Other Accrued Obligations. The Covered Executive will be entitled to payment of
all accrued Base Salary, accrued time off and any other accrued and unpaid
obligations as of the date of the Qualifying Termination. Such accrued
obligations will be included and paid as part of the Covered Executive's final
paycheck from the Employer.

(c)
Bonus. The Covered Executive will be entitled to payment of the Bonus earned in
accordance with the terms of the AIP as acted on by the Human Resources
Committee during the calendar year of the Qualifying Termination. Such Bonus
will be prorated as a fraction of twelve (12) for full months worked by the
Covered Executive for the Employer or an Affiliate during such calendar year and
will be paid to the Covered Executive, at the time and in the same manner
specified in the AIP.

(d)
Continued Welfare Benefits. During the Severance Period, the Covered Executive
and his dependents will be entitled to continue to participate in any medical,
dental, vision, life and long-term care benefit programs maintained by the
Employer in which such persons were participating immediately before the date of
the Qualifying Termination; provided, that the continued participation of such
persons is possible under the general terms and provisions of such benefit
programs. If such continued participation is barred, then the Employer will
arrange to provide such persons with substantially similar coverage to that
which such persons would have otherwise been entitled to receive under such
benefit programs from which such continued participation is barred. In either
case, however, the Covered Executive will be



Tenet Executive Severance Plan
17

--------------------------------------------------------------------------------





required to continue to pay, on a pre-tax or after-tax basis, as applicable, his
portion of the cost of such coverages as in effect at the time of the Qualifying
Termination, and the Employer will continue to pay its portion of such costs, as
in effect at the time of the Qualifying Termination. Any coverage provided
pursuant to this Section 3.1(d) will be limited and reduced to the extent
equivalent coverage is otherwise provided by (or available from or under) any
other employer of the Covered Executive. The Covered Executive must advise the
Plan Administrator of the attainment of any such subsequent employer benefit
coverages within thirty (30) days following such attainment.
The pre-tax or after-tax payroll deductions for the continued medical, dental,
vision life and long-term care benefits described above will be taken from the
Covered Executive's Severance Pay pursuant to the Employer's normal payroll
practices; provided, however, that if any of such coverages are provided on a
self-insured basis, the Covered Executive will be required to pay his portion of
the cost of such coverages on an after-tax basis and the remainder of such cost
will be included in the Covered Executive's income and reported as wages on Form
W-2. Any continued medical, dental or vision benefits provided to the Covered
Executive and his dependents pursuant to this Section 3.1(d) is in addition to
any rights the Covered Executive and such dependents may have to continue such
coverages under COBRA. The provisions of this Section 3.1(d) will not prohibit
the Company from changing the terms of such medical, dental, life vision or
long-term care benefit programs provided that any such changes apply to all
executives of the Company and its Affiliates (e.g., the Company may switch
insurance carriers or preferred provider organizations).
(e)
Outplacement Services. The Covered Executive will be entitled to reimbursement
of any expenses reasonably incurred by him for outplacement services in an
amount equal to the lesser of ten percent (10%) of his Base Salary or
twenty-five thousand dollars ($25,000). In order to comply with the exemption
applicable to post-separation reimbursement plans under section 409A of the
Code: (i) the reimbursement of such expenses for outplacement services only will
be permitted with respect to expenses that are incurred during the shorter of
the Severance Period or the Reimbursement Period and (ii) any reimbursement of
such expenses that are incurred during a particular taxable year of the Covered
Executive must be made by the last day of the Covered Executive’s immediately
following taxable year.

(f)
Payment of Legal Expenses. The Covered Executive will be entitled to
reimbursement of any legal expenses reasonably incurred by him in order to
obtain benefits under the ESP; provided, that, the payment of such expenses is
subject to an arms-length, bona fide dispute as to the Covered Executive's right
to such benefits. In order to comply with the exemption applicable to
post-separation reimbursement plans under section 409A of the Code, in the event
such legal expenses are otherwise deductible under section 162 or 167 of the
Code (without regard to any limitation on the Covered Executive’s adjusted gross
income): (i) the reimbursement of such legal expenses only will be permitted
with respect to expenses that are incurred during the shorter of the Severance
Period or the Reimbursement Period; and (ii) any reimbursement of such legal
expenses that are incurred during a particular taxable year of the Covered
Executive must be made



Tenet Executive Severance Plan
18

--------------------------------------------------------------------------------





by the last day of the Covered Executive’s immediately following taxable year.
In the event that the legal expenses are not otherwise deductible under section
162 or 167 or the Code (without regard to any limitation on the Covered
Executive’s adjusted gross income), then in order to comply with the expense
reimbursement provisions of section 409A of the Code, the reimbursement of such
expenses will be made pursuant to the terms of Section 3.1(f)(i) and Section
3.1(f)(ii) above; provided, that the amount of legal expenses reimbursed or
eligible for reimbursement during a taxable year of the Covered Executive that
occurs during the Severance Period or Reimbursement Period will not affect the
legal expenses that are eligible for reimbursement in any other taxable year of
the Covered Executive that occurs during the Severance Period or Reimbursement
Period and that such legal expense reimbursement amounts will be subject to the
six (6) month delay (when applicable) for distributions in excess of the 409A
Exempt Amount as set forth in Section 3.3.
(g)
Equity Compensation Adjustments. Except as provided otherwise in the Covered
Executive's ESP Agreement, upon a Qualifying Termination, any equity-based
compensation awards granted to the Covered Executive by the Employer under the
SIP or an Equity Plan before such termination that are outstanding and vested as
of the date of the Qualifying Termination will be exercisable or settled
pursuant to the terms of the SIP or the Equity Plan, as applicable. All unvested
equity-based compensation awards held by the Covered Executive as of the date of
the Qualifying Termination will expire and be of no effect, except to the extent
that the terms of such awards provide for continued vesting and/or acceleration.
With respect to performance cash awards, upon a Qualifying Termination, a
Covered Executive will be entitled to "banked" amounts for past plan years and a
pro-rated amount for performance in the year in which the Qualifying Termination
occurs, in accordance with the terms of such awards. No Covered Executive will
be entitled to any new equity-based compensation awards following the date of
his Qualifying Termination or during the Severance Period.

(h)
SERP. A Covered Executive who is also a participant in the SERP and became such
a participant before August 3, 2011 will be entitled to age and service credit
for the duration of the Severance Period under the SERP. A Covered Executive who
is also a participant in the SERP but became such a participant on or after
August 3, 2011 will not be entitled to age and service credit for the duration
of the Severance Period under the SERP. Benefits under the SERP will be payable
to the Covered Executive pursuant to the terms of the SERP; provided, however,
that if the Covered Executive is entitled to commence SERP benefits during the
Severance Period pursuant to the terms of the SERP; the amount of Severance Pay
payable to Executive pursuant to the ESP will be offset (i.e., reduced) by the
amount of the SERP benefits payable during the Severance Period. With respect to
a Covered Executive who became a SERP participant before August 3, 2011, for
purposes of determining the amount of the Covered Executive's SERP benefits, any
actuarial reduction that would otherwise apply under the SERP due to the
commencement of SERP benefits during the Severance Period will be disregarded
(i.e., the SERP benefits will only be actuarially reduced for early commencement
beginning with the last day of the Severance Period). Further, while the age
credit will accrue throughout the course of the Severance Period, at the end of
the



Tenet Executive Severance Plan
19

--------------------------------------------------------------------------------





Severance Period, the Covered Executive’s SERP benefits will be recalculated to
take into account the additional service credit provided under the ESP during
the Severance Period. With respect to a Covered Executive who became a SERP
participant on or after August 3, 2011, for purposes of determining the amount
of the Covered Executive’s SERP benefits, the actuarial reduction will be
determined under the terms of the SERP as of the date of the Covered Executive’s
Qualifying Termination. A Covered Executive's Severance Pay will not be
considered in calculating the Covered Executive's "Final Average Earnings" under
the SERP. Notwithstanding the foregoing, in no event will any provision in this
Section 3.1(h) be construed to permit the distribution of any SERP benefits
during the six (6) month restriction period, as described in the SERP, which
follows a Key Employee's Qualifying Termination.
(i)
DCP. The Covered Executive will incur a termination of employment for purposes
of the DCP at the time of a Qualifying Termination and accordingly will not be
entitled to defer any portion of his Severance Pay to the DCP during the
Severance Period. The Covered Executive's DCP benefits will be paid to him
pursuant to the terms of the DCP and the Covered Executive's distribution
election under the DCP in a manner that complies with section 409A of the Code.

(j)
401(k). The Covered Executive will incur a severance from employment for
purposes of the 401(k) Plan on the date of the Qualifying Termination and
accordingly will not be entitled to defer any portion of his Severance Pay to
the 401(k) Plan during the Severance Period. The Covered Executive's 401(k) Plan
benefits will be payable to him under the 401(k) Plan pursuant to the terms of
the 401(k) Plan.


3.2    Severance Benefits on and after a Change of Control. Except as provided
otherwise in a Covered Executive's ESP Agreement, a Covered Executive who incurs
a Qualifying Termination during the Protection Period with respect to a Change
of Control will, subject to the limitations contained in the ESP, receive the
severance benefits described in Section 3.1, (provided, however, that a Covered
Executive will only receive the additional age and service credit as set forth
in Section 3.1(h) herein in accordance with the terms and provisions of the
SERP), plus the additional severance benefits, if any, provided in this Section
3.2. Further, within five (5) business days following the occurrence of a Change
of Control, the Company must contribute to a domestic rabbi trust an amount
sufficient to fully fund the severance benefits accrued as of the date of the
Change of Control pursuant to this Section 3.2. Such funding obligation will
continue for each calendar quarter during the twenty-four (24) month period
following such Change of Control, with such funding to be made within five (5)
business days following the end of each such calendar quarter.
(a)
Severance Period. The Covered Executive will be entitled to the payment of
Severance Pay for the Severance Period as specified in Section 2.1(ll)(i)(B) or
(ii), as applicable.

(b)
Payment of Severance Pay. In the event that a Covered Executive's Qualifying
Termination occurs during the portion of the Protection Period that precedes any
Change of Control described in Section 2.1(h)(i), Section 2.1(h)(ii) or Section
2.1(h)(iii), the Covered Executive will receive Severance Pay that will be paid
on a bi-weekly basis commencing on the date of the Qualifying Termination
pursuant to the Employer's ordinary payroll schedule for the duration of the
Severance Period



Tenet Executive Severance Plan
20

--------------------------------------------------------------------------------





subject to the six (6) month delay applicable to Key Employees described in
Section 3.3 (i.e., the payment of Severance Pay in excess of the 409A Exempt
Amount that would otherwise be payable to a Key Employee during the six (6)
month period following the Qualifying Termination will be delayed). To the
extent that such Change of Control is described in Section 2.1(h)(iv), such
Severance Pay in excess of the 409A Exempt Amount will be paid on a bi-weekly
basis commencing on the date of the Qualifying Termination pursuant to the
Employer's ordinary payroll schedule for the duration of the Severance Period
specified in Section 3.1(a) subject to the six (6) month delay applicable to Key
Employees described in Section 3.3 (i.e., the payment of Severance Pay in excess
of the 409A Exempt Amount that would otherwise be payable to a Key Employee
during the six (6) month period following the Qualifying Termination will be
delayed).
In the event that a Covered Executive’s Qualifying Termination occurs during the
portion of the Protection Period that occurs on or after a Change of Control
described in Section 2.1(h)(i), Section 2.1(h)(ii) or Section 2.1(h)(iii), the
Covered Executive will receive, subject to the six (6) month delay for
distributions in excess of the 409A Exempt Amount as set forth in Section 3.3, a
lump sum payment of Severance Pay, in the amount determined pursuant to Section
3.2(a), within ninety (90) days following such Qualifying Termination. To the
extent that such Change of Control is described in Section 2.1(h)(iv), such
Severance Pay in excess of the 409A Exempt Amount will be paid on a bi-weekly
basis commencing on the date of the Qualifying Termination pursuant to the
Employer's ordinary payroll schedule for the duration of the Severance Period
subject to the six (6) month delay applicable to Key Employees described in
Section 3.3 (i.e., the payment of Severance Pay in excess of the 409A Exempt
Amount that would otherwise be payable to a Key Employee during the six (6)
month period following the Qualifying Termination will be delayed).


Tenet Executive Severance Plan
21

--------------------------------------------------------------------------------





The payment provisions of this Section 3.2(b) are summarized below.
Change of Control Event
Qualifying Termination During Protection Period Occurring Before Change of
Control
Qualifying Termination During Protection Period Occurring on and After a Change
Of Control
Section 2.1(h)(i) - change in stock ownership
● Bi-weekly payment of Severance Pay over Severance Period
● Amounts in excess of 409A Exempt Amount subject to six (6) month delay
● Lump sum payment of 409A Exempt Amount
● Remainder of Severance Pay) paid in Lump sum subject to six (6) month delay
Section 2.1(h)(ii) - change in effective control
● Bi-weekly payment of Severance over Severance Period
● Amounts in excess of 409A Exempt Amount subject to six (6) month delay
● Lump sum payment of 409A Exempt Amount
● Remainder of Severance Pay paid in Lump sum subject to six (6) month delay
Section 2.1(h)(iii) - sale of assets
● Bi-weekly payment of Severance Pay over Severance Period
● Amounts in excess of 409A Exempt Amount subject to six (6) month delay
● Lump sum payment of 409A Exempt Amount
● Remainder of Severance Pay paid in Lump sum subject to six (6) month delay
Section 2.1(h)(iv) - liquidation or dissolution
● Bi-weekly payment of Severance Pay over Severance Period
● Amounts in excess of 409A Exempt Amount subject to six (6) month delay
● Lump sum payment of 409A Exempt Amount
● Remainder of Severance Pay paid bi-weekly over Severance Period subject to six
(6) month delay



(c)
Equity Compensation Adjustments.

(i)
Except as provided otherwise in the Covered Executive's ESP Agreement, in the
event of a Change of Control, if the successor to the Company does not assume
the SIP or the applicable Equity Plan or grant comparable awards in substitution
of the outstanding awards under the SIP or applicable Equity Plan as of the date
of the Change of Control, then any equity-based compensation awards granted to
the Covered Executive by the Employer under the SIP or Equity Plan and
outstanding as of the date of the Change of Control will become immediately
fully vested and/or exercisable and will no longer be subject to a substantial
risk of forfeiture or restrictions on transferability, other than those imposed
by applicable legislative or regulatory requirements. With respect to
performance cash awards, however, in the event the successor to the Company does
not assume the awards, the awards will become payable at earned levels for
completed plan years and at target performance levels for the year in which the
Change of Control occurs and future plan years, as applicable, payable in
accordance with the terms of such awards, and if not addressed in an award
agreement, then payable on the date of the Change of Control.

(ii)
Except as provided otherwise in the Covered Executive's ESP Agreement, if the
successor to the Company assumes the SIP or the applicable Equity



Tenet Executive Severance Plan
22

--------------------------------------------------------------------------------





Plan or substitutes the awards under the SIP or applicable Equity Plan with
comparable awards; then any equity-based compensation awards granted to the
Covered Executive by the Employer under the SIP or Equity Plan before such
termination and outstanding as of the date of the Change of Control or any
substituted awards given with respect to such outstanding awards will continue
to be maintained pursuant to their terms; provided, however, that upon a Covered
Executive's Qualifying Termination during the Protection Period in connection
with such Change of Control, any such equity compensation awards outstanding as
of the date of the Qualifying Termination will become immediately vested and/or
exercisable, in accordance with the terms of such awards, except as set forth
below in this paragraph, on the date of the Qualifying Termination or, if the
Qualifying Termination occurs during the portion of the Protection Period that
precedes the Change of Control, then on the date of the Change of Control, and
will no longer be subject to a substantial risk of forfeiture or restrictions on
transferability, other than those imposed by applicable legislative or
regulatory requirements. With respect to performance cash awards, however, upon
a Qualifying Termination during the Protection Period in connection with such
Change of Control, a Covered Executive will be paid earned amounts for completed
plan years and target amounts for the year in which the Qualifying Termination
occurs and future plan years, as applicable, payable on the scheduled payment
date. Furthermore, with respect to performance-based restricted stock units and
performance options, upon a Qualifying Termination during the Protection Period
in connection with such Change of Control, accelerated vesting is only provided
to the extent that the applicable performance criteria are achieved (with pro
rata vesting based on service during the performance period if the termination
occurs during the performance period). No Covered Executive will be entitled to
any new equity-based compensation awards following the date of his Qualifying
Termination or during the Severance Period.
(d)
Parachute Limitation.

(i)
If at any time or from time to time, it shall be determined by an independent
nationally known financial accounting or law firm experienced in such matters
selected by the Company ("Tax Professional") that any payment or other benefit
to the Covered Executive pursuant to the ESP or otherwise ("Potential Parachute
Payment") is or will, but for the provisions of this Section 3.2(d), become
subject to the excise tax imposed by section 4999 of the Code or any similar tax
payable under any state, local, foreign or other law, but expressly excluding
any income taxes and penalties or interest imposed pursuant to section 409A of
the Code ("Excise Taxes"), then the Covered Executive’s Potential Parachute
Payment will be either (A) provided to the Covered Executive in full, or (B)
provided to the Covered Executive as to such lesser extent which would result in
no portion of such benefits being subject to the Excise Taxes, whichever of the
foregoing amounts, when taking into account applicable federal, state, local and
foreign income and employment taxes, the Excise Tax, and any other applicable
taxes, results in the receipt by the Covered Executive, on an after-tax basis,
of the greatest



Tenet Executive Severance Plan
23

--------------------------------------------------------------------------------





amount of benefits, notwithstanding that all or some portion of such benefits
may be taxable under the Excise Taxes ("Payments").
(ii)
In the event of a reduction of benefits pursuant to Section 3.2(d)(i), the Tax
Professional will determine which benefits will be reduced so as to achieve the
principle set forth in Section 3.2(d)(i). For purposes of making the
calculations required by Section 3.2(d)(i), the Tax Professional may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of the
Code and other applicable legal authority. The Company and the Covered Executive
will furnish to the Tax Professional such information and documents as the Tax
Professional may reasonably request in order to make a determination under
Section 3.2(d)(i). The Company will bear all costs the Tax Professional may
reasonably incur in connection with any calculations contemplated by Section
3.2(d)(i).

(iii)
If, notwithstanding any calculations performed or reduction in benefits imposed
as described in Section 3.2(d)(i), the IRS determines that the Covered Executive
is liable for Excise Taxes as a result of the receipt of any payments made
pursuant to this ESP or otherwise, then the Covered Executive will be obligated
to pay back to the Company, within thirty (30) days after a final IRS
determination or in the event that the Covered Executive challenges the final
IRS determination, a final judicial determination, a portion of the Payments
equal to the "Repayment Amount." The Repayment Amount will be the smallest such
amount, if any, as will be required to be paid to the Company so that the
Covered Executive’s net after-tax proceeds with respect to the Payments (after
taking into account the payment of the Excise Taxes and all other applicable
taxes imposed on such benefits) are maximized. The Repayment Amount will be zero
if a Repayment Amount of more than zero would not result in the Covered
Executive’s net after-tax proceeds with respect to the Payments being maximized.
If the Excise Taxes are not eliminated pursuant to this Section 3.2(d)(iii), the
Covered Executive will pay the Excise Taxes.

(iv)
Notwithstanding any other provision of this Section 3.2(d), if (A) there is a
reduction in the payments to a Covered Executive as described above in this
Section 3.2(d), (B) the IRS later determines that the Covered Executive is
liable for Excise Taxes, the payment of which would result in the maximization
of the Covered Executive’s net after-tax proceeds (calculated based on the full
amount of the Potential Parachute Payment and as if the Covered Executive’s
benefits had not previously been reduced), and (C) the Covered Executive pays
the Excise Tax, then the Company will pay to the Covered Executive those
payments which were reduced pursuant to Section 3.2(d)(i) or 3.2(d)(iii) as soon
as administratively possible after the Covered Executive pays the Excise Taxes
to the extent that the Covered Executive’s net after-tax proceeds with respect
to the payment of the Payments are maximized.



Tenet Executive Severance Plan
24

--------------------------------------------------------------------------------





(e)
Non-Compete. At the discretion of the Employer, a Covered Executive will be
entitled to enter into a non-compete agreement whereby the Covered Executive
will be precluded from competing with the Employer following a Qualifying
Termination that occurs during the Severance Period or such other period as may
be set forth in a written agreement in consideration for a cash payment in an
amount as determined at the discretion of the Employer. Such non-compete will be
evidenced by a written agreement signed by the Employer and the Covered
Executive. In the event that a Covered Executive enters into a non-compete
agreement as described in this Section 3.2(e) and any provisions therein
conflict with any of the provisions as set forth in this ESP, the provisions of
the non-compete agreement will control.


3.3    Termination Distributions to Key Employees. A portion of the
distributions under the ESP that are payable to a Covered Executive who is a Key
Employee on account of a Qualifying Termination will be delayed for a period of
six (6) months following such Covered Executive's Qualifying Termination to the
extent such distributions under the ESP exceed the 409A Exempt Amount. Upon the
expiration of such six (6) month period, amounts that would have been paid to
the Covered Executive during such six (6) month period, will be paid to him on
the first business day following the close of such period in the form of a lump
sum payment and the remaining amounts payable to the Covered Executive under the
ESP will be paid with respect to the remainder of the Severance Period pursuant
to the terms of this Article III (e.g., Severance Pay will be paid on a
bi-weekly basis for the remainder of the Severance Period in the case of (i)
Severance Pay that is not payable on account of a Change in Control, (ii)
Severance Pay that is payable on account of a Qualifying Termination during the
portion of the Protection Period that precedes a Change in Control described in
Section 2(g), and (iii) Severance Pay that is payable on account of a Qualifying
Termination during the portion of the Protection Period that occurs on and after
a Change of Control described in Section 2.1(h)(iv)). This six (6) month
restriction will not apply, or will cease to apply, with respect to
distributions by reason of the death of the Covered Executive pursuant to
Section 3.4.

3.4
Distributions on Account of Death of the Covered Executive During the Severance
Period. Except as provided otherwise in the Covered Executive's ESP Agreement,
if a Covered Executive dies during the Severance Period the following benefits
will be payable:

(a)
Severance Pay. Any remaining Severance Pay payable to the Covered Executive as
of the date of his death will continue to be paid to the Covered Executive's
estate pursuant to Section 3.1(a) or 3.2(a), as applicable.

(b)
Other Accrued Obligations. Any unpaid Base Salary, time off and any other
accrued and unpaid obligations that remain outstanding as of the date of the
Covered Executive's death will be paid to the Covered Executive's estate
pursuant to Section 3.1(b).

(c)
Bonus. Any unpaid Bonus described under Section 3.1(c) that remains outstanding
as of the date of the Covered Executive's death will be paid to the Covered
Executive’s estate pursuant to Section 3.1(c).

(d)
Continued Welfare Benefits. The Covered Executive's dependents will be entitled
to continue to participate in any medical, dental, vision, life and long-term
care benefit programs maintained by the Employer in which such persons were



Tenet Executive Severance Plan
25

--------------------------------------------------------------------------------





participating immediately before the date of the Covered Executive's death for
the remainder of the Severance Period, subject to the provisions of Section
3.1(d). At the end of the Severance Period such dependents will be eligible to
elect to continue their medical, dental or vision coverage pursuant to COBRA.
(e)
Outplacement Services. Any outplacement service benefits payable to the Covered
Executive pursuant to Section 3.1(e) will cease as of the date of the Covered
Executive's death; provided, that any eligible outplacement expenses incurred
before the Covered Executive's death will be reimbursable to the Covered
Executive's estate pursuant to Section 3.1(e).

(f)
Payment of Legal Expenses. The obligation to reimburse the Covered Executive for
any legal fees will continue pursuant to the terms of the ESP following his
death, except that such legal fees or excise tax reimbursement will be payable
to the Covered Executive's estate.

(g)
Equity Compensation Adjustments. Any outstanding equity-based compensation
awards granted to the Covered Executive that are outstanding as of the date of
the Covered Executive’s death will be exercisable or settled pursuant to the
terms of the SIP or the Equity Plan, as applicable.


3.5    Section 409A Gross-Up Payment. In the event that a Covered Executive (or
his estate) pays the excise taxes and any other interest and penalty payments
(as applicable) pursuant to section 409A of the Code ("409A Excise Tax") with
respect to the benefits payable under the ESP, the Covered Executive (or his
estate) will be entitled to a reimbursement equal to the amount of any 409A
Excise Tax paid by the Covered Executive (or his estate) pursuant to section
409A of the Code. The Company will provide a reimbursement to the Covered
Executive with respect to any payment of the 409A Excise Tax (or portion
thereof) no later than the close of the Covered Executive's taxable year that
immediately follows the taxable year in which such payment is made. If the
Covered Executive is a Key Employee, payment of the amounts described in this
Section 3.5 will be subject to a six (6) month delay (when applicable) for
distributions in excess of the 409A Exempt Amount as provided in Section 3.3.

3.6    Alternate Plan Terms. Subject to the requirements of section 409A of the
Code, the Senior Vice President, Human Resources and/or Plan Administrator (or
before the Effective Date the Human Resources Committee) reserve the right to
modify the terms of this ESP with respect to any Covered Executive (e.g., to
provide different benefits than those set forth herein). Such modified terms
will be set forth in the Covered Executive's ESP Agreement or in such other form
as may be determined by the Senior Vice President, Human Resources and/or Plan
Administrator (or before the Effective Date the Human Resources Committee), each
in its sole and absolute discretion.

3.7    Conditions to Payment of Severance Benefits. As a condition of obtaining
benefits under the ESP, the Covered Executive will be required to execute a
Severance Agreement and General Release. Such Severance Agreement and General
Release will contain the restrictive covenants set forth below regarding
non-competition, confidentiality, non-disparagement and non-solicitation as well
as a general release of claims against the Company and its Affiliates.
(a)
Non-Competition. Payment of any and all severance benefits provided under the
ESP will cease if, at any time during the Severance Period described in Section



Tenet Executive Severance Plan
26

--------------------------------------------------------------------------------





3.1(a), the Covered Executive directly or indirectly, carries on or conducts, in
competition with the Company and its Affiliates, any business of the nature in
which the Company or its Affiliates are then engaged in any geographical area in
which the Company or its Affiliates engage in business at the time of the
Covered Executive's Qualifying Termination or in which any of them, before such
Qualifying Termination, evidenced in writing, at any time during the six (6)
month period before such termination, an intention to engage in such business.
This prohibition extends to the Covered Executive's conducting or engaging in
any such business either as an individual on his own account or as a partner or
joint venturer or as an executive, agent, consultant or salesman for any other
person or entity, or as an officer or director of a corporation or as a
shareholder in a corporation of which he will then own ten percent (10%) or more
of any class of stock. The provisions of this Section 3.7(a) will not apply with
respect to severance benefits payable pursuant to Section 3.2(a).
(b)
Confidential Information. Payment of any and all severance benefits will cease
if, at any time during the Severance Period described in either Section 3.1(a)
of 3.2(a), the Covered Executive directly or indirectly reveals, divulges or
makes known to any person or entity, or uses for the Covered Executive's
personal benefit (including without limitation for the purpose of soliciting
business, whether or not competitive with any business of the Company or any of
its Affiliates), any information acquired during the Covered Executive's
employment with the Company or its Affiliates with regard to the financial,
business or other affairs of the Company or any of its Affiliates (including
without limitation any list or record of persons or entities with which the
Company or any of its Affiliates has any dealings), other than:

(i)
information already in the public domain,

(ii)
information of a type not considered confidential by persons engaged in the same
business or a business similar to that conducted by the Company or its
Affiliates, or

(iii)
information that the Covered Executive is required to disclose under the
following circumstances:

(A)
at the express direction of any authorized governmental entity;

(B)
pursuant to a subpoena or other court process;

(C)
as otherwise required by law or the rules, regulations, or orders of any
applicable regulatory body; or

(D)
as otherwise necessary, in the opinion of counsel for the Covered Executive, to
be disclosed by the Covered Executive in connection with any legal action or
proceeding involving the Covered Executive and the Company or any Affiliate in
his capacity as an employee, officer, director, or stockholder of the Company or
any Affiliate.

The Covered Executive will, at any time requested by the Company (either during
his employment with the Company and its Affiliates or during the Severance
Period), promptly deliver to the Company all memoranda, notes, reports, lists
and other documents (and all copies thereof) relating to the business of the
Company or any of its Affiliates which he may then possess or have under his
control.


Tenet Executive Severance Plan
27

--------------------------------------------------------------------------------





(c)
Agreement Not To Solicit Employees. Payment of any and all severance benefits
will cease if, at any time during the Severance Period the Covered Executive
directly or indirectly solicits or induces, or in any manner attempts to solicit
or induce, any person employed by, or any agent of, the Company or any of its
Affiliates to terminate such employee's employment or agency, as the case may
be, with the Company or any Affiliate.

(d)
Nondisparagement. Payment of any and all severance benefits will cease if, at
any time during the Severance Period the Covered Executive disparages the
Company or its Affiliates and their respective boards of directors or other
governing body, executives, employees and products or services. The Company will
not disparage the Covered Executive during the Covered Executive's period of
employment with the Company and its Affiliates or thereafter. For purposes of
this Section 3.7(d), disparagement does not include:

(i)
compliance with legal process or subpoenas to the extent only truthful
statements are rendered in such compliance attempt,

(ii)
statements in response to an inquiry from a court or regulatory body, or

(iii)
statements or comments in rebuttal of media stories or alleged media stories.

(e)
409A Compliance. If any payment made under the ESP (i) is subject to the
execution of an effective release of claims, (ii) "provides for the deferral of
compensation" within the meaning of section 409A of the Code and is not
otherwise exempt from the application of section 409A of the Code, and (iii)
could be made in either one of two consecutive taxable years on account of the
requirement of the execution of an effective release of claims, then such
payment will be made in the later taxable year.

The violation of this Section 3.7 by Covered Executive will entitle the Company
to complete relief from such violation including, but not limited to, injunctive
relief and damages as determined by an arbitrator, the cessation of severance
benefits and a return of all severance benefits paid to the Covered Executive
pursuant to the terms of the ESP. Such relief will apply regardless of whether
such violation is discovered after the expiration of the Severance Period. The
violation of Section 3.7(d) by the Company will entitle the Covered Executive to
complete relief from such violation including, but not limited to, injunctive
relief and damages as determined by an arbitrator.

3.8    Impact of Reemployment on Benefits
If a Participant incurs a Qualifying Termination and begins receiving Severance
Pay from the ESP and such Participant is reemployed by the Employer or an
Affiliate, then such Participant's Severance Pay will continue as scheduled
during the period of his reemployment.



End of Article III




Tenet Executive Severance Plan
28

--------------------------------------------------------------------------------






ARTICLE IV
ADMINISTRATION



4.1    The RPAC. The overall administration of the ESP will be the
responsibility of the RPAC.

4.2    Powers of RPAC. The RPAC will have sole and absolute discretion regarding
the exercise of its powers and duties under the ESP. In order to effectuate the
purposes of the ESP, the RPAC will have the following powers and duties:
(a)
To appoint the Plan Administrator;

(b)
To review and render decisions respecting a denial of a claim for benefits under
the ESP;

(c)
To construe the ESP and to make equitable adjustments for any mistakes or errors
made in the administration of the ESP; and

(d)
To determine and resolve, in its sole and absolute discretion, all questions
relating to the administration of the ESP and any trust established to secure
the assets of the ESP:

(i)
when differences of opinion arise between the Company, an Affiliate, the Plan
Administrator, the trustee, a Covered Executive, or any of them, and

(ii)
whenever it is deemed advisable to determine such questions in order to promote
the uniform and nondiscriminatory administration of the ESP for the greatest
benefit of all parties concerned.

The foregoing list of express powers is not intended to be either complete or
conclusive, and the RPAC will, in addition, have such powers as it may
reasonably determine to be necessary or appropriate in the performance of its
powers and duties under the ESP.

4.3    Appointment of Plan Administrator. The RPAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the ESP
on a daily basis. The RPAC may remove the Plan Administrator with or without
cause at any time. The Plan Administrator may resign upon written notice to the
RPAC.

4.4    Duties of Plan Administrator. The Plan Administrator will have sole and
absolute discretion regarding the exercise of its powers and duties under the
ESP. The Plan Administrator will have the following powers and duties:
(a)
To enter into, on behalf of the Employer, an ESP Agreement with an Employee who
is deemed a Covered Executive pursuant to Section 2.1(l);

(b)
To direct the administration of the ESP in accordance with the provisions herein
set forth;

(c)
To adopt rules of procedure and regulations necessary for the administration of
the ESP, provided such rules are not in consistent with the terms of the ESP;



Tenet Executive Severance Plan
29

--------------------------------------------------------------------------------





(d)
To determine all questions with regard to rights of Covered Executives and
beneficiaries under the ESP including, but not limited to, questions involving
eligibility of an Employee to participate in the ESP and the level of a Covered
Executive's benefits;

(e)
to make all final determinations and computations concerning the benefits to
which the Covered Executive or his estate is entitled under the ESP;

(f)
To enforce the terms of the ESP and any rules and regulations adopted by the
RPAC;

(g)
To review and render decisions respecting a claim for a benefit under the ESP;

(h)
To furnish the Employer with information that the Employer may require for tax
or other purposes;

(i)
To engage the service of counsel (who may, if appropriate, be counsel for the
Employer), actuaries, and agents whom it may deem advisable to assist it with
the performance of its duties;

(j)
To prescribe procedures to be followed by Covered Executives in obtaining
benefits;

(k)
To receive from the Employer and from Covered Executives such information as is
necessary for the proper administration of the ESP;

(l)
To create and maintain such records and forms as are required for the efficient
administration of the ESP;

(m)
To make all initial determinations and computations concerning the benefits to
which any Covered Executive is entitled under the ESP;

(n)
To give the trustee of any trust established to serve as a source of funds under
the ESP specific directions in writing with respect to:

(i)
making distribution payments, giving the names of the payees, specifying the
amounts to be paid and the time or times when payments will be made; and

(ii)
making any other payments which the trustee is not by the terms of the trust
agreement authorized to make without a direction in writing by the Plan
Administrator;

(o)
To comply with all applicable lawful reporting and disclosure requirements of
ERISA;

(p)
To comply (or transfer responsibility for compliance to the trustee) with all
applicable federal income tax withholding requirements for benefit
distributions; and

(q)
To construe the ESP, in its sole and absolute discretion, and make equitable
adjustments for any errors made in the administration of the ESP.

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other


Tenet Executive Severance Plan
30

--------------------------------------------------------------------------------





duties as it may deem necessary, desirable, advisable or proper for the
supervision and administration of the ESP.

4.5    Indemnification of RPAC and Plan Administrator. To the extent not covered
by insurance, or if there is a failure to provide full insurance coverage for
any reason, and to the extent permissible under corporate by-laws and other
applicable laws and regulations, the Employer agrees to hold harmless and
indemnify the RPAC and Plan Administrator against any and all claims and causes
of action by or on behalf of any and all parties whomsoever, and all losses
therefrom, including, without limitation, costs of defense and reasonable
attorneys' fees, based upon or arising out of any act or omission relating to or
in connection with the ESP other than losses resulting from the RPAC's, or any
such person's commission of fraud or willful misconduct.

4.6    Claims for Benefits.
(a)
Initial Claim. In the event that a Covered Executive or his estate claims (a
"claimant") to be eligible for benefits, or claims any rights under the ESP or
seeks to challenge the validity or terms of the Severance Agreement and General
Release described in Section 3.5, such claimant must complete and submit such
claim forms and supporting documentation as will be required by the Plan
Administrator, in its sole and absolute discretion. Likewise, any claimant who
feels unfairly treated as a result of the administration of the ESP must file a
written claim, setting forth the basis of the claim, with the Plan
Administrator. In connection with the determination of a claim, or in connection
with review of a denied claim, the claimant may examine the ESP, and any other
pertinent documents generally available to Covered Executives that are
specifically related to the claim.

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator. Such notice will refer, if appropriate, to pertinent provisions
of the ESP, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of the ESP)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant will also be notified of the ESP's claim review procedure and
the time limits applicable to such procedure, including the claimant's right to
arbitration following an adverse benefit determination on review as provided
below. All benefits provided in the ESP as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.
(b)
Request for Review. Within ninety (90) days after receiving written notice of
the Plan Administrator's disposition of the claim, the claimant may file with
the RPAC a written request for review of his claim. In connection with the
request for review, the claimant will be entitled to be represented by counsel
and will be given, upon request and free of charge, reasonable access to all
pertinent documents for the preparation of his claim. If the claimant does not
file a written request for review within ninety (90) days after receiving
written notice of the Plan Administrator's disposition of the claim, the
claimant will be deemed to have accepted the Plan Administrator's written
disposition, unless the claimant was physically or mentally incapacitated so as
to be unable to request review within the ninety (90) day period.



Tenet Executive Severance Plan
31

--------------------------------------------------------------------------------





(c)
Decision on Review. After receipt by the RPAC of a written application for
review of his claim, the RPAC will review the claim taking into account all
comments, documents, records and other information submitted by the claimant
regarding the claim without regard to whether such information was considered in
the initial benefit determination. The RPAC will notify the claimant of its
decision by delivery or by certified or registered mail to his last known
address.

A decision on review of the claim will be made by the RPAC at its next meeting
following receipt of the written request for review. If no meeting of the RPAC
is scheduled within forty-five (45) days of receipt of the written request for
review, then the RPAC will hold a special meeting to review such written request
for review within such forty-five (45) day period. If special circumstances
require an extension of the forty-five (45) day period, the RPAC will so notify
the claimant and a decision will be rendered within ninety (90) days of receipt
of the request for review. In any event, if a claim is not determined by the
RPAC within ninety (90) days of receipt of written submission for review, it
will be deemed to be denied.
The decision of the RPAC will be provided to the claimant as soon as possible
but no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant ESP provisions on which the decision was
based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal. The decision of the RPAC will be final and conclusive.

4.7    Arbitration. In the event the claims review procedure described in
Section 4.6 of the ESP does not result in an outcome thought by the claimant to
be in accordance with the ESP document, he may appeal to a third party neutral
arbitrator. The claimant must appeal to an arbitrator within sixty (60) days
after receiving the RPAC's denial or deemed denial of his request for review and
before bringing suit in court. The arbitration will be conducted pursuant to the
American Arbitration Association ("AAA") Rules on Employee Benefit Claims.
The arbitrator will be mutually selected by the claimant and the RPAC from a
list of arbitrators who are experienced in nonqualified deferred compensation
plan benefit matters that is provided by the AAA. If the parties are unable to
agree on the selection of an arbitrator within ten (10) days of receiving the
list from the AAA, the AAA will appoint an arbitrator. The arbitrator's review
will be limited to interpretation of the ESP document in the context of the
particular facts involved. The claimant, the RPAC and the Employer agree to
accept the award of the arbitrator as binding, and all exercises of power by the
arbitrator hereunder will be final, conclusive and binding on all interested
parties, unless found by a court of competent jurisdiction, in a final judgment
that is no longer subject to review or appeal, to be arbitrary and capricious.
The claimant, RPAC and the Employer agree that the venue for the arbitration
will be in Dallas, Texas. The costs of arbitration will be paid by the Employer;
the costs of legal representation for the claimant or witness costs for the
claimant will be borne by the claimant; provided, that, as part of his award,
the arbitrator may require the Employer to reimburse the claimant for all or a
portion of such amounts.


Tenet Executive Severance Plan
32

--------------------------------------------------------------------------------





The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admissions and oral depositions. The
arbitrator will resolve any discovery disputes by such pre hearing conferences
as may be needed. The Employer, RPAC and claimant agree that the arbitrator will
have the power of subpoena process as provided by law. Disagreements concerning
the scope of depositions or document production, its reasonableness and
enforcement of discovery requests will be subject to agreement by the Employer
and the claimant or will be resolved by the arbitrator. All discovery requests
will be subject to the proprietary rights and rights of privilege and other
protections granted by applicable law to the Employer and the claimant and the
arbitrator will adopt procedures to protect such rights. With respect to any
dispute, the Employer, RPAC and the claimant agree that all discovery activities
will be expressly limited to matters directly relevant to the dispute and the
arbitrator will be required to fully enforce this requirement.
The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the ESP, or to change or add to any benefits provided by the ESP, or to
waive or fail to apply any requirements of eligibility for a benefit under the
ESP. Nonetheless, the arbitrator will have absolute discretion in the exercise
of its powers in the ESP. Arbitration decisions will not establish binding
precedent with respect to the administration or operation of the ESP.

4.8    Receipt and Release of Necessary Information. In implementing the terms
of the ESP, the RPAC and Plan Administrator, as applicable, may, without the
consent of or notice to any person, release to or obtain from any other insuring
entity or other organization or person any information, with respect to any
person, which the RPAC or Plan Administrator deems to be necessary for such
purposes. Any Covered Executive or estate claiming benefits under the ESP will
furnish to the RPAC or Plan Administrator, as applicable, such information as
may be necessary to determine eligibility for and amount of benefit, as a
condition of claiming and receiving such benefit.

4.9    Overpayment and Underpayment of Benefits. The Plan Administrator may
adopt, in its sole and absolute discretion, whatever rules, procedures and
accounting practices are appropriate in providing for the collection of any
overpayment of benefits. If a Covered Executive or his estate receives an
underpayment of benefits, the Plan Administrator will direct that payment be
made as soon as practicable to make up for the underpayment. If an overpayment
is made to a Covered Executive or his estate, for whatever reason, the Plan
Administrator may, in its sole and absolute discretion, withhold payment of any
further benefits under the ESP until the overpayment has been collected or may
require repayment of benefits paid under the ESP without regard to further
benefits to which the Covered Executive or his estate may be entitled.


 

End of Article IV




Tenet Executive Severance Plan
33

--------------------------------------------------------------------------------






ARTICLE V
OTHER BENEFIT PLANS OF THE COMPANY



5.1    Other Plans. Nothing contained in the ESP will prevent a Covered
Executive before his death, or a Covered Executive's spouse or other beneficiary
after such Covered Executive's death, from receiving, in addition to any
payments provided for under the ESP, any payments provided for under any other
plan or benefit program of the Employer, or which would otherwise be payable or
distributable to him, his surviving spouse or beneficiary under any plan or
policy of the Employer or otherwise. Nothing in the ESP will be construed as
preventing the Company or any of its Affiliates from establishing any other or
different plans providing for current or deferred compensation for employees
and/or members of the Board.

5.2    Controlling Document. In the event that the provisions of any other plan
or benefit program of the Employer conflict with any of the provisions contained
in the ESP, the provisions of the ESP will control; provided, however, that in
the event that a Covered Executive enters into a non-compete agreement as
described in Section 3.2(e) and any provisions therein conflict with any of the
provisions as set forth in this ESP, the provisions of the non-compete agreement
will control.


 

End of Article V




Tenet Executive Severance Plan
34

--------------------------------------------------------------------------------






ARTICLE VI
AMENDMENT AND TERMINATION OF THE ESP



6.1    Continuation. The Company intends to continue the ESP indefinitely, but
nevertheless assumes no contractual obligation beyond the promise to pay the
benefits described in the ESP.

6.2    Amendment of ESP. The Company, through an action of the Human Resources
Committee may amend the ESP in its sole and absolute discretion, in any respect
and at any time; provided, that no amendment may be made that reduces or
diminishes the rights of any Covered Executive to the benefits described herein
unless the affected Covered Executive receives at least one (1) year's advance
notice of such amendment. Further, such advance notice to the Covered Executive
will not be effective to enable the amendment of the ESP in either of the
following two scenarios (a) if a Potential Change of Control occurs during the
one (1) year notice period, or (b) within twenty four (24) months following a
Change of Control.

6.3    Termination of ESP. The Company, through an action of the Human Resources
Committee, may terminate or suspend the ESP in whole or in part at any time
subject to the rules regarding the amendment of the ESP in Section 6.2 (i.e.,
that one (1) year's advance notice is required and no such notice will be
effective to enable the termination of the ESP if a Potential Change of Control
occurs during the one (1) year notice period or within twenty four (24) months
following a Change of Control). Notwithstanding any provision of the ESP to the
contrary, upon the complete termination of the ESP pursuant to the provisions of
this Section 6.3, the Human Resources Committee, in its sole and absolute
discretion, may direct that the Plan Administrator treat each Eligible Executive
as having incurred a Qualifying Termination and to commence the distribution of
the benefits described in Article III to each such Eligible Executive or his
estate, as applicable, to the extent that the commencement of such distribution
comports with the requirements of section 409A of the Code.

6.4    Termination of Affiliate's Participation. Subject to the period relating
to a Change of Control or Potential Change of Control described in Section 6.2,
the Company may terminate an Affiliate's participation in the ESP at any time by
an action of the Human Resources Committee and providing written notice to the
Affiliate. The effective date of any such termination will be the later of the
date specified in the notice of the termination of participation or the date on
which the Plan Administrator can administratively implement such termination. If
an Affiliate is disposed of by the Company pursuant to a stock or asset sale and
a Covered Executive employed by such Affiliate is offered a comparable position
with the purchaser of such stock or assets and refuses such position, the
Covered Executive will not have incurred a Qualifying Termination for purposes
of the ESP. Similarly, if an Affiliate is disposed of by the Company pursuant to
a stock or asset sale and a Covered Executive employed by such Affiliate is
offered a comparable position with the purchaser of such stock or assets and
accepts such position, the Covered Executive will not have incurred a Qualifying
Termination for purposes of the ESP.


 

End of Article VI




Tenet Executive Severance Plan
35

--------------------------------------------------------------------------------






ARTICLE VII
MISCELLANEOUS



7.1    No Reduction of Employer Rights. Nothing contained in the ESP will be
construed as a contract of employment between the Employer and a Covered
Executive, or as a right of any Covered Executive to continue in the employment
of the Employer, or as a limitation of the right of the Employer to discharge
any of its Covered Executives, with or without cause.

7.2    Successor to the Company. The Company will require any successor or
assign (whether direct or indirect, by purchase, exchange, lease, merger,
consolidation, or otherwise) to all or substantially all of the property and
assets of the Company and its Affiliates taken as a whole, to expressly assume
the ESP and to agree to perform under this ESP in the same manner and to the
same extent that the Company and its Affiliates would be required to perform it
if no such succession had taken place. This Section 7.2 will not require any
successor or assign of an Affiliate (whether direct or indirect, by purchase,
exchange, lease, merger, consolidation or otherwise) to all or substantially all
of the property and assets of such Affiliate to continue the ESP.

7.3    Provisions Binding. All of the provisions of the ESP will be binding upon
the Company and its Affiliates and any successor to the Company or any such
Affiliate. Likewise, the provisions of the ESP will be binding upon all persons
who will be entitled to any benefit hereunder, their heirs and personal
representatives.


 

End of Article VII






Tenet Executive Severance Plan
36

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Tenet Fourth Amended and Restated Executive Severance
Plan has been executed this 9th day of August, 2018 effective as of August 8,
2018, except as specifically provided otherwise herein.
TENET HEALTHCARE CORPORATION
 
 
 
 
 
 
 
 
By:
/s/ Paul Slavin
 
Paul Slavin, Vice President, Total Rewards and Workforce Analytics





Tenet Executive Severance Plan

--------------------------------------------------------------------------------






APPENDIX A
ESP AGREEMENTS


Section 2.1(s) of the Tenet Executive Severance Plan (the "ESP") provides that
each Covered Executive will enter into an ESP Agreement which sets forth the
terms and conditions of his benefits under the ESP and a form copy of such
agreement will be attached to the ESP as Appendix A.


Tenet Executive Severance Plan
A-1

--------------------------------------------------------------------------------






TENET EXECUTIVE SEVERANCE PLAN AGREEMENT*
THIS EXECUTIVE SEVERANCE PLAN AGREEMENT is made as of _________, 20__ by and
between the Plan Administrator of the Tenet Executive Severance Plan (the "ESP")
on behalf of ______________________________________________________________ (the
"Employer"), and ___________________________________________________________
(the "Covered Executive"). Capitalized terms used in this Agreement that are not
defined herein will have the meaning set forth in the ESP.
1.
Severance Pay with respect to the Covered Executive means _______________. [Note
to Drafter: either state it means the same thing as in the ESP or spell out
definition that will apply.]

2.
The Severance Period for the Covered Executive will be __________ with respect
to a Qualifying Termination that occurs outside the Protection Period and
___________ with respect to a Qualifying Termination that occurs during the
Protection Period. [Note to Drafter if periods selected vary from existing
tables check to make sure new periods comply with section 409A.]

3.
As a condition of obtaining benefits under the ESP the Covered Executive agrees
to comply with the restrictive covenants set forth in Section 3.7 of the ESP.

4.
Any dispute or claim for benefits under the ESP must be resolved through the
claims procedure set forth in Article IV of the ESP which procedure culminates
in binding arbitration. By accepting the benefits provided under the ESP, the
Covered Executive hereby agrees to binding arbitration as the final means of
dispute resolution with respect to the ESP.

5.
The ESP is hereby incorporated into and made a part of this Agreement as though
set forth in full herein. The parties will be bound by and have the benefit of
each and every provision of the ESP, as amended from time to time.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on
____________________, 20___.


 
COVERED EXECUTIVE
 
EMPLOYER
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
Title:
 
 
 
Paul Slavin, Plan Administrator

*Used for Participants who entered the ESP before the execution date of the
Tenet Fourth Amended and Restated Executive Severance Plan and whose
participation has continued uninterrupted (i.e., are grandfathered)




Tenet Executive Severance Plan
A-2

--------------------------------------------------------------------------------





TENET EXECUTIVE SEVERANCE PLAN AGREEMENT*
THIS EXECUTIVE SEVERANCE PLAN AGREEMENT is made as of DATE by and between the
Plan Administrator of the Tenet Executive Severance Plan (the "ESP") on behalf
of Tenet Business Services Corporation/Tenet Employment, Inc. (the "Employer"),
and NAME (the "Covered Executive"). Capitalized terms used in this Agreement
that are not defined herein will have the meaning set forth in the ESP.
1.
Severance Pay with respect to the Covered Executive base salary and average
bonus as defined in Section 2.1(kk)(ii) of the ESP.

2.
The Severance Period for the Covered Executive will be one (1) year with respect
to a Qualifying Termination that occurs outside the Protection Period and one
and one-half (1.5) years with respect to a Qualifying Termination that occurs
during the Protection Period. [Note to Drafter: alternatively may insert periods
in Section 2.1(ll)(i)(A) and Section 2.1(ll)(B) of the ESP based on the position
of the Covered Executive as determined by the Plan Administrator or Senior Vice
President, Human Resources.]

3.
As a condition of obtaining benefits under the ESP the Covered Executive agrees
to comply with the restrictive covenants set forth in Section 3.7 of the ESP.

4.
Any dispute or claim for benefits under the ESP must be resolved through the
claims procedure set forth in Article IV of the ESP which procedure culminates
in binding arbitration. By accepting the benefits provided under the ESP, the
Covered Executive hereby agrees to binding arbitration as the final means of
dispute resolution with respect to the ESP.

5.
The ESP is hereby incorporated into and made a part of this Agreement as though
set forth in full herein. The parties will be bound by and have the benefit of
each and every provision of the ESP, as amended from time to time.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on
____________________, 2018.


 
COVERED EXECUTIVE
 
EMPLOYER
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
COVERED EMPLOYEE NAME
 
 
Paul Slavin, Plan Administrator

*Used for Participants who enter ESP on and after the execution date of the
Tenet Fourth Amended and Restated Executive Severance Plan


Tenet Executive Severance Plan
A-3